Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2019/107289, filed on 09/23/2019.
Claims 1-2, 6-9 and 10 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 02/04/2022), Applicants filed a response and an amendment on May 3, 2022, amending claims 1-2, 6-9 and 10, and canceling claims 3-5 and 11-16 is acknowledged. 
Claim(s) 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, 6-8 and 9 are present for examination.
Applicants' arguments filed on May 3, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith. 


Withdrawn-Specification Objection
The previous objection of the Specification for reciting an embedded hyperlink and/or other form of browser-executable code, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments. See MPEP §  608.01.


Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 7, 8, 9, 14, 15, and 16 under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-9, 11-15 and 16 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-9, 11-15 and 16 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Marth et al. (Precision Templated Bottom-Up Multiprotein Nanoassembly through Defined Click Chemistry Linkage to DNA. ACS Nano 2017, 11: 5003-5010, see PTO892) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 
Withdrawn-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claim 1-9, 11-15 and 16 under 35 U.S.C. 103 as being unpatentable over Marth et al. (Precision Templated Bottom-Up Multiprotein Nanoassembly through Defined Click Chemistry Linkage to DNA. ACS Nano 2017, 11: 5003-5010, see PTO892) in view of Ploegh et al. (Using sortases to install click chemistry handles for protein ligation. WO 2013/003555 A1, publication 01/03/2013), and Kirshenbaum et al. (Biosynthesis of proteins incorporating a versatile set of phenylalanine analogs. ChemBioChem, 2002, 3(2-3): p.235-237), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lucas Stelling, applicants’ representative on 06/22/20222. 

Amend the claim(s) as shown below:
	Cancel claim 10.
Allowable Subject Matter
	Claims 1-2, 6-8 and 9 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for improving a bio-coupling efficiency between a protein and a nucleic acid based on an a-helix handle, comprising: connecting the a-helix handle to a tail end of the protein by a connecting polypeptide, inserting a non-natural amino acid into a specific site of the a-helix handle by expanding a genetic code, and realizing a bio-coupling of the protein with the nucleic acid by click chemistry, wherein the a-helix handle is a helical tag (H-tag), wherein an amino acid sequence of the H-tag is set forth in SEQ ID NO: 1, and the H-tag is provided at an amino terminus or a carboxy terminus of the protein to be tested; an amino acid sequence of the connecting polypeptide is set forth in SEQ ID NO: 2; the non-natural amino acid is azidophenylalanine, wherein a position of the non-natural amino acid in the amino acid sequence of the H-tag satisfies conditions of being electrically neutral, a polar amino acid environment, and an amino acid value relative to a solvent accessibility being 2- 3; and the click chemistry is a strain-promoted alkyne-azide cycloaddition reaction. The prior art does not teach a method for improving a bio-coupling efficiency between a protein and a nucleic acid based on an a-helix handle, comprising: connecting the a-helix handle to a tail end of the protein by a connecting polypeptide, inserting a non-natural amino acid into a specific site of the a-helix handle by expanding a genetic code, and realizing a bio-coupling of the protein with the nucleic acid by click chemistry, wherein the a-helix handle is a helical tag (H-tag), wherein an amino acid sequence of the H-tag is set forth in SEQ ID NO: 1, and the H-tag is provided at an amino terminus or a carboxy terminus of the protein to be tested; an amino acid sequence of the connecting polypeptide is set forth in SEQ ID NO: 2; the non-natural amino acid is azidophenylalanine, wherein a position of the non-natural amino acid in the amino acid sequence of the H-tag satisfies conditions of being electrically neutral, a polar amino acid environment, and an amino acid value relative to a solvent accessibility being 2- 3; and the click chemistry is a strain-promoted alkyne-azide cycloaddition reaction, in view of applicants amendment of the claims 1-2, 6-9 and 10, and canceling claims 3-5 and 11-16, and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656